Title: From James Madison to Thomas McKean Myer, 12 October 1819
From: Madison, James
To: Myer, Thomas McKean


SirMontpellier Ocr. 12. 1819
Your letter with the second annual report of the American Colonization Society, presented by the Managers in a volume so elegantly printed & bound, having got into a wrong channel did not till lately come to hand. This has delayed the thanks which I beg may now be returned with my best wishes for the success of the Society, in the highly meritorious object of their Institution.
I had previously received Copies of the 1st & 2d. Editions of their 2d. annual report, forwarded at the request of the Managers, by a gentleman whose communication I was prevented from acknowleging by my failure in making out the name subscribed to it. I tender you Sir my friendly respects
James Madison
